ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-023 concluding that SALVATORE DE LEL-LO, JR., of PISCATAWAY, who was admitted to the bar of this State in 1983, and who thereafter was temporarily suspended from the practice of law pursuant to Rule 1:20-13(b) by Order of this Court filed on September 1, 1999, and who remains suspended at this time, should be suspended from the practice of law for a period of three years retroactive to the date of respondent’s temporary suspension for violating RPC 8.4(b) (commission of a *605criminal act that reflects adversely on his honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that SALVATORE DE LELLO, JR., is suspended from the practice of law for a period of three years and until the further Order of the Court, retroactive to August 31, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.